Citation Nr: 0415367	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
June 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, 114 Stat. 2096 (2000), has a provision for 
readjudicating a claim at the request of the claimant or on 
the Secretary's own motion, if the claim was denied as not 
well grounded and became final between July 14, 1999 and 
November 9, 2000.  The RO in November 1999 denied a claim of 
entitlement to service connection for PTSD as not well 
grounded and the appellant did not appeal the decision.  The 
RO has treated the current claim for service connection for 
PTSD filed in April 2000 as a new claim as provided for in 
the VCAA.  

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows that in a May 2002 statement 
of the case the RO did not provide the veteran with notice of 
the VCAA and this law's requirements, particularly VA's 
obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  However, although such notice was provided in a May 
2002 letter from the RO, the issues on appeal were not the 
subject of the notice.  Thus, the veteran has not been 
provided VCAA notice that is compliant with Quartuccio, 
supra.  

As such, absent notice of the VCAA compliant with Quartuccio, 
supra, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice and discussion thereof were deficient.  See e.g. 
Quartuccio, supra; Charles v. Principi, 16 Vet. App. 370 
(2002).  

Aside from the obvious procedural defect - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general or deficient VCAA notice 
will not satisfy the duty-to-notify provisions of the VCAA, 
as interpreted by the CAVC.  And, as the Board cannot rectify 
this deficiency on its own, see Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
this matter must be remanded for further development.

Regarding the veteran's PTSD claim, the record shows he 
served in Vietnam from October 27, 1970 to March 3, 1971.  In 
a VA Form 9 dated in May 2002 he recalled the death of 
service comrade in late 1970 during his service in Vietnam.  
Also, at a RO hearing in 1992 he recalled sustaining an ankle 
injury when under fire as a perimeter guard he jumped into a 
foxhole (Transcript (T) 3, 8).  He elaborated on other events 
in Vietnam during the recent Board hearing including the 
death of another comrade when attached to the 82nd Airborne 
Division (T 12).  

Regarding hepatitis C, he also testified that he received a 
blood transfusion at the Phu Bai hospital during December 
1970 (T 11).  His personnel records contain numerous entries 
from subsequent service that appears to represent reserve 
component administrative information but little direct 
information for his earlier active service.  In addition, 
although the veteran has not provided a response to the PTSD 
questionnaire, his written statements and testimony taken 
together seem to contain sufficient information for a request 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to insure that VA meets its duty to assist 
obligation.  See VA Adjudication Procedures Manual M21-1 
(hereafter M21-1), part III, para 5.14.  "A denial solely 
because of an unconfirmed stressor is improper unless it has 
first been reviewed by the CURR or the Marine Corps."  M21-
1, Part III, para. 5.14c(4).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The VBA AMC should insure that a request 
is made to the service department for 
complete personnel records (DA Form 20) 
for the veteran's active service that 
ended in June 1971.

The VBA AMC should also request a search 
for medical records relating to the 
veteran's hospitalization in Phu Bai in 
late December 1970.  

3.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  




He should be asked to provide to the best 
of his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
would be helpful to conduct a thorough 
search for verifying information.  

4.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  

Then the VBA AMC should complete any 
additional development as provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

5.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 





6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.  This request should include 
a copy of the veteran's DA Form 20, or 
other administrative record from his 
period of military service that ended in 
1971.

7.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by that agency, the VBA AMC should 
prepare a report detailing the nature of 
any combat action, or inservice stressful 
event, verified by the USASCRUR.  

If no combat stressor has been verified, 
the VBA AMC should so state in its 
report.  This report is then to be added 
to the claims file.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing required development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  


9.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, including 
reexamination if deemed necessary, and 
then readjudicate the claims of 
entitlement to service connection for 
PTSD and hepatitis C.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) deemed 
necessary may adversely affect the outcome of his claims of 
entitlement to service connection, and may result in a 
denial.  38 C.F.R. § 3.655 (2003).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


